Citation Nr: 1033944	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for peripheral neuropathy, 
upper extremities.

3.  Entitlement to service connection for peripheral neuropathy, 
lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In July 2010 the Veteran was afforded a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has prostate cancer and peripheral 
neuropathy as a result of in-service herbicide exposure.  The 
Board finds that additional development is necessary with respect 
to this claim.  Accordingly, further appellate consideration will 
be deferred and the claim is remanded to the RO/AMC for further 
action as described below.

VA regulations provide that, if a Veteran was exposed to a 
herbicide agent (to include Agent Orange) during active military, 
naval or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes mellitus; Hodgkin's disease; chronic lymphcytic 
leukemia, multiple myeloma; Non-Hodgkin's lymphone, acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, larynx 
or trachea); and soft-tissue sarcoma (other than ostesarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e). 

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Both 
peripheral neuropathy and prostate cancer are listed among the 
diseases presumed to be associated with Agent Orange exposure and 
the record reflects that the Veteran has been diagnosed with both 
of these conditions.  

As such, the central matter to be determined in this case is 
whether the Veteran is entitled to a presumption of exposure to 
Agent Orange based on service in Vietnam during the Vietnam era.  
If so, service connection for his diagnosed prostate cancer and 
peripheral neuropathy may be granted on the basis that the 
disorder is presumed to be the result of in-service Agent Orange 
exposure.  

"Service in the Republic of Vietnam" (during the period 
beginning on January 9, 1962, and ending on May 7, 1975) includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

The Veteran's service personnel records show that he served on 
active duty from August 19, 1970, to August 15, 1972.  These 
records indicate that the Veteran's foreign service consists of 
slightly more than a year in Thailand.  No service in Vietnam was 
reflected in those records.  The Veteran's records show that he 
was entitled to wear the Vietnam Service Medal.  This indicates 
service in Southeast Asia in support of operations in Vietnam, 
but not necessarily service within Vietnam itself.  

The Veteran has consistently claimed that he served in the 
Republic of Vietnam for at least 30 days in 1971 or 1972.  He 
stated that he worked as a weapon mechanic on an A-1 Sky Raider E 
and that while he was there a typhoon came through.  

A review of the Veteran's service treatment records indicates 
treatment in Thailand from January 1971 to December 1971.  There 
are several gaps in that treatment of at least 30 days, during 
which the Veteran could have been in Vietnam.  These gaps occur 
between January 6, 1971, and March 23, 1971, between April 28, 
1971, and June 14, 1971, between June 25, 1971, and August 21, 
1971, and between August 23, 1971 and December 23, 1971.  

The RO filed a request for information with the National 
Personnel Records Center (NPRC) in February 2006 to attempt 
confirmation of the Veteran's duty in the Republic of Vietnam.  A 
reply indicating that there was no evidence in the Veteran's 
record to substantiate any service in Vietnam was received later 
that month.  

The Board notes that the RO has not attempted to ascertain 
whether the Veteran had any period of service in Vietnam through 
the Joint Services Records Research Center.  After review of the 
Veteran's account, the Board believes that official unit 
histories for the Veteran's unit could prove useful in 
determining whether the Veteran may have been in Vietnam.  These 
records have not yet been requested.  

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the appellant will be notified when further 
action on her part is required.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he provide a more specific time-
frame for the claimed TDY in Vietnam.  The 
Veteran should be advised that this 
information is necessary to obtain supportive 
evidence.  

2.  After a response has been received from 
the Veteran or the time for response expires, 
the RO/AMC should request that the 
appropriate federal archive provide the 
Veteran's unit history, along with any other 
information that might corroborate the 
Veteran's claimed service in Vietnam, for the 
periods indicated by the Veteran.  A response 
must be obtained prior to readjudication of 
the claim.      

3.  When the requested development has been 
completed the case should be reviewed based 
on any additional evidence submitted.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


